Citation Nr: 0012720	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), for disability 
of the thoracic spine, as a result of VA medical treatment in 
February-March 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and B. A.


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from July 1963 to 
April 1964.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for further development in 
October 1997.  The requested action has been appropriately 
completed, and the case has been returned to the Board for 
further appellate consideration.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

Congress amended 38 U.S.C.A. § 1151 in 1996, for the purpose 
of changing the requirements for recovery under § 1151 to 
include the element of fault.  This change was effective 
October 1, 1997, and can be construed to affect only claims 
filed on or after that date.  The claim now before the Board 
on appeal was initially filed before 1997, and the Board will 
proceed on the basis that the more restrictive legislative 
changes adding an additional element the appellant must 
satisfy to obtain recovery do not apply to this matter.

The appellant is service-connected for duodenal ulcer with 
psychophysiologic gastrointestinal reaction, rated 10 
percent, and has submitted statements from a private and VA 
physician attesting to her inability to work due to her 
multiple medical disabilities.  It is not clear whether these 
statement are intended as a claim for a total rating based on 
individual unemployability, or for VA pension benefits.  In 
regard to any pension claim, the appellant was released from 
service in April 1964, however, the beginning date for the 
Vietnam Era has been changed from August 5, 1964, to February 
28, 1961.  The RO should contact the appellant to determine 
whether she is in fact making a claim for a total rating.


FINDINGS OF FACT

1.  The appellant underwent VA surgery of the thoracic spine 
February 28, 1994.

2.  Post-surgery she was moved onto her side for pain relief, 
within 48 hours of her surgery.

3.  There is no competent medical evidence of additional 
objective disability related to the surgery or the 
mobilization post-surgery, or nexus between any current 
objective disability or current chronic pain syndrome and VA 
medical or surgical.


CONCLUSION OF LAW

The appellant's claim for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), for 
disability of the thoracic spine, as a result of VA medical 
treatment in February-March 1994, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory/Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded in the same manner as if such 
disability, aggravation, or death were serve-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)  	General.  Where it is determined 
that there is additional disability resulting 
from a disease or injury or an aggravation of 
an existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the 
physical condition prior to the disease or 
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151  for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, etc., 
was authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, medical 
or surgical treatment, or examination. 
(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	  Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program.  For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training.  For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.  A meticulous examination 
into all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the injury. 
(6)	  Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section.  Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)


Factual Background

In March 1995 the appellant reported that she was filing a 
claim for a back disability following surgery in February 
1994.  She reported that the VA staff walked her to the 
bathroom after 8 hours, when she should have been on her back 
for 48 hours.  She indicated that she was on her back for 24 
hours after her walk.  

Received in April 1995 were two statements from the 
appellant, and one from her sister, D. A..  In one statement 
the appellant reported it was three weeks before her surgery 
was scheduled in February 1994, and that she was told that if 
she fell she would be come paralyzed from the waist down, and 
she was terrified pending the surgery.  She likewise was 
fearful of being paralyzed due to the surgery.  She believed 
that her condition had worsened as a result of her treatment 
at the VA facility, and that she had been treated with little 
compassion in the hospital and as an outpatient.  She 
reported that she was told that she had to get up and walk to 
the bathroom 8 hours after surgery, and she was in so much 
pain she screamed and cried.  That night a doctor asked the 
nurse why the appellant was not flat on her back as his 
instructions were for her to remain flat on her back for 48 
hours .  She was then put on her back for 24 hours.  She was 
in much pain could only sleep for 20 minutes after a pain 
shot, and she was never given any help with her meal or to 
learn to walk.  On the 5th day after the surgery, she was 
discharged and was not asked if she had a place to go or to 
help her at home.  The morning of her discharge she called 
her mother to come get her, and when she arrived she was told 
that the appellant would be staying until the next day.  Her 
mother stayed an hour and then went home.  About 2 hours 
later the nurse told her she was discharged and to get ready 
to go home.  The appellant became upset and cried, and the 
nurse told her to shower as she stank.  The nurse scrubbed 
her hard and embarrassed her, and when she was out of the 
shower her mother and sister were there and helped her dress.  
The appellant was still crying, her mother became mad at the 
nurse, and the nurse left.

The appellant, in her other statement, again recounted the 
bathroom story, and how she was in more pain now than before 
the surgery.  She acknowledged that the right leg did feel 
better but the pain in her back and left leg were "more pain 
than my right leg ever had."  

The statement from the appellant's sister, D. A., started 
with the appellant narrating her entrance into the VA 
hospital, and preparation for the surgery.  The sister then 
started her story about waiting in the hospital, and talking 
to Dr. Breeze, and another doctor.  She recalled that Dr. 
Breeze told her and her mother that the appellant was to be 
in a strictly horizontal position for at least 48 hours after 
surgery, after which she could begin to sit up and start to 
move more.  According to the sister, the day following 
surgery the doctors came in about 6:30 or 7:00 A.M. to see 
how the appellant was doing.  Around 5:00 A.M. the morning 
after surgery the nurses had the appellant sitting up on the 
side of the bed and she walked to the bathroom, and this was 
about 8 hours after the surgery.  The doctor returned Tuesday 
night and told the nurses his instructions were to keep the 
appellant flat on her back for 48 hours.  Her mother was 
witness to this admonition.  On Wednesday the doctor 
returned, told the appellant she could walk to the restroom 
and that she was having severe muscle spasms in her back, 
preventing her from doing much without help.  The nurses 
insisted on rolling her flat again, which was very painful 
because of the muscle spasms.  When the sister saw the 
appellant Wednesday night she appeared to be in severe pain.  
Events for Thursday and Friday were recounted, including 
muscle relaxants for the appellant.  The sister also related 
the events leading up the appellant's discharge on Saturday, 
including how upset her brother and mother were at the way 
the appellant was treated.

Received in file in April 1995 were copies of some VA medical 
records.  These records show treatment in 1985, 1986, 
resuming again in 1992.  The appellant was seen as an 
outpatient by the VA in 1993 for various complaints to 
include headaches and respiratory problems.  In February 1993 
it was noted that she had urinary incontinence.  June 8, 
1994, it was noted that the appellant had bad pains in her 
legs and back, and had "never really had back pain before 
surgery just leg pain."  On June 22nd she complained of wrist 
pain, and pain in her right foot and lateral aspect of right 
thigh and calf.  She was walking two blocks a day trying to 
loose weight.  The assessment was no evidence of nerve root 
compression.  Many of the records received in April 1995, 
were also received in August 1995.

Received in August 1995 were copies of medical records for 
the appellant, with a statement from the Chief, of Health 
Information Section, attesting that the attached documents 
were true and complete copies of the appellant's records from 
January 1994 to the present.  The records reflect the 
following:

In mid-January 1994 the appellant was seen for complaints of 
low back pain and pain down the left leg for four months.  
She had just worked a 60-hour week and believed this had 
aggravated her problem.  She was to return if it worsened.  
Several days later in January she was seen for back and hip 
pain, which reportedly was so bad she could hardly walk.  
When she was seen at the end of January, she had no new 
complaints, with low back pain radiating to the right lower 
extremity.  There was a question of T11-T12 herniated disc.  
In early February 1994 the back and leg pain had worsened 
over the last month and a half.  The pain was located in the 
groin area.  The pain increased with walking and standing, 
and there was some numbness in both legs with standing.  The 
pain was said to have improved somewhat, but was still very 
debilitating and surgery was offered.  

The appellant was hospitalized February 27, 1994, and records 
for the 27th and 28th are in file.  A nursing documentation 
record, dated February 27th, noted that the appellant 
reported that she had back and right hip pain secondary to 
herniated disc.  Walking was painful; the pain interfered 
with her sleep.  She used orphenadrine to help her sleep.  It 
was noted that she was grimacing, restless, and 
"splinting."  A shift assessment on the 28th recorded that 
the appellant was instructed in incentive spirometer, and at 
0900 she had no complaints.

February 28, 1994, she underwent T-11, T-12 laminectomy for 
diskectomy.  A nurse intraoperative report shows that the 
appellant's surgery began at 13:06 and ended at 17:30.  The 
hospital discharge summary shows unremarkable surgery and 
recovery, with discharge March 5, 1994.

Clinical records associated with the appellant's surgery 
February 28, 1994, include the signed consent form, with the 
noted risks of bleeding, infection, death, failure to 
improve, failure to remove disc, and nerve damage to legs, 
bladder or bowel.  A pre-operative nursing assessment, dated 
February 28, 1994, indicated that the appellant was crying, 
"worried about surgery-C/O headache."  Post-operative, at 
7:50 P.M., it was recorded that post-operative orders had 
been received.  The appellant complained of pain within 30 
minutes of arrival and was give medication.  She was turned 
her right side for comfort and positioned with blankets.  
Pain level was 4/10.  A post-anesthetic visit record, dated 
March 1, 1994, noted poor post-operative pain control, no 
apparent anesthetic complication at this time.  

Neurosurgery notes of March 1, 1994 stated that the appellant 
was stable and the plan was for the appellant to "lie flat" 
for 48 hours, "bed rest."  On March 2nd, she was stable, and 
the plan was to get her up in to a chair.

The nursing shift assessment dated March 1, 1994, midnight to 
8 A.M., indicated that the appellant had severe pain in the 
post-operative area.  Her activity was BR (bed rest).  
Medications were prescribed, and she "was refusing to turn 
due to pain." She was "log rolled" to left side with a lot 
of yelling but was turned.  A second shift assessment noted 
continued complaints of back, leg, and hip pain.  Activity 
was complete bed rest, turn every two hours.  At 0800 the 
appellant continued to cry out in distress, stating she was 
having severe pain in upper back, left hip and both legs.  
Her mother was at bedside.  At 0900 a doctor was in to visit 
and there were new orders for increased pain medication, and 
the appellant's first dose as initiated.  She refused to be 
turned at this time, and it was decided to wait the effects 
of the medication.  She was given a total body assessment at 
1000 and it was noted that the inter venous sites were 
intact, and the Foley catheter was draining dark amber urine, 
adequate in output.  At 1045 she was repositioned with 
complaints of pain in back with turning.  There was some 
relief with positioning pillow at the back.  She continued to 
complain intermittently.  The appellant was reminded to keep 
legs straight.  At 1130 she was resting quietly, and at 1300 
it was noted that she had slept for the past hour.  She was 
repositioned flat on her back at 1355, and medicated.  She 
was crying out in pain at 1600 hours, and pain medications 
were not due until 5:00 P.M. (1700).

A nursing shift assessment dated March 2nd, midnight to 8 
A.M., recorded that bed rest, flat on her back for 48 hours 
was noted.  The appellant remained in severe pain, "calls 
for pain medication and when it is taken to her she is 
snoring and does not respond to verbal contact.  Even when in 
room pt. is yelling about the pain in one minute and the next 
you know she is snoring-unknown as to how things really 
are."  An assessment, of the same date, at 8:25 A.M., noted 
that the appellant reported pain on a scale of 5-6/10, and 
she could handle it as long as she did not move too much.  
Intermittent flank muscle spasm and back pain was noted.  She 
was still voiding through a Foley catheter.  The head of her 
bed was elevated to 15 degrees.  Her catheter was removed 
later in the evening. And her activity was bed rest and OOB 
(out of her bed) into a chair.

Nursing shift assessment dated March 3, 1994, midnight to 8 
A.M., reported that her activity was OOB to toilet, times 
two, otherwise in bed.  The appellant was crying out with 
pain and movement, and apologizing.  Her gait was quite 
steady and she was able to turn herself and squat on the 
toilet with minimal assistance.  A later assessment noted the 
appellant was ambulating fairly well to the bathroom with 
minimal assistance

Nursing shift assessments for March 4, 1994 noted in the 
midnight to 8 A.M. shift that the appellant could feed 
herself with assistance and go to the toilet with assistance.  
She continued to cry out when moving but her gait was steady 
and she was able to turn herself in bed from side to side, 
needing assistance only when rising to sitting position or 
from the toilet.  The 4 P.M. to midnight assessment noted the 
appellant was able to get from the bed to the wheelchair by 
herself.

Progress notes for March 4th note that the appellant was 
beginning to report an improvement in pain with ambulation.

Progress notes dated March 5, 1994, 10:45 A.M., show that the 
appellant was given instructions for discharge.  It was 
recorded that she seemed angry, complained of severe leg and 
hip pain when moving and also complained of muscle spasms 
when lying still.  She started crying and saying that her 
pain was to be gone, "but she still has it."  She asked 
that her mother be called right away, and to get to the 
hospital as soon as she could.  Dr. Horan was notified of the 
appellant's complaints.  There was a notation about the 
appellant's mother being very upset, speaking very loudly on 
the phone, and threatening a law suit if the appellant was 
discharged today.  Annotated in the margin of the form with a 
time, 9:45 A.M., that appears to be a write-over on a 
previous time.  The mother believed that she was not able to 
take care of the appellant.  The nursing supervisor was 
notified.  It was also noted that there was a call to the 
ward by someone saying he was the appellant's attorney, and 
the doctors were to contact him at a provided phone number.  
Dr. McBride was notified, called the phone number which 
belong to the appellant's brother, who wanted the discharge 
held until the next day so the family could make arrangements 
for home care.  It was recorded that the appellant was 
walking without difficulty once she stood up.  At 11:30 the 
mother arrived, waited for the appellant to get out of the 
shower, and the appellant said she was leaving that day.  The 
mother was angry and stated that "there will be an 
investigation about this.  She cannot go home.  Why are they 
treating her like a piece of shit?"  The appellant, her 
mother, and another female left at 11:45 A.M..  

The March 5th shift assessment record at 6:00 A.M. noted 
blood pressure of 180/114, and at 7:30 A.M. it was noted that 
the appellant complained of hip and leg pain. Additional 
comment, at 10:00 A.M., noted complaints of pain and "muscle 
spasm" when moving, crying out loudly with every move.  Dr. 
Horan was notified-patient to be d/c (discharged).  
Additional documentation on the form noted that the appellant 
left with her mother and another female at 11:45 A.M., in a 
wheel chair.  Dr. McBride and a nurse supervisor were 
notified of the departure at 11:50 and 11:55 A.M..  A March 
5, 11:00 A.M., record noted that the appellant had no new 
complaints and increased ambulation.  There was a quote about 
how hard it was to get started but once she was going it was 
ok.  It was noted that she was walking very well.  An 
addendum at 12:38 indicated that the appellant and her mother 
were very rude and uncooperative in regard to discharge.  Dr. 
McBride was worried and held discharge.  The hold was 
reported to the family but they left anyway, against medical 
advice.  

Discharge instructions signed by a physician March 4, 1994, 
and by the appellant, March 5, 1994, show suggested follow-
up, and medications.  Nursing documentation, discharge 
summary, shows the appellant's blood pressure as 168/94.  Her 
mother was designated as home caregiver, with a question mark 
as to her ability to help the appellant with the every day 
functions of life that she needed help with.  

Surgery staples were removed on March 16, 1994, and it was 
noted that she was taking pain medication, and "[N]ot doing 
badly."  She was to return in one month.  When seen at the 
endocrinology clinic several days later, no back complaints 
were recorded.  

It was noted in April 1994 that she had no B/B SX (back 
bending symptoms), right lower extremity pain had improved, 
and now she was with left lower extremity pain, mostly in the 
both groins.  EMG (electromyography) testing in April 1994, 
for complaints of numbness in distal legs and hands, revealed 
normal right upper extremity and lower extremity 
electrodiagnostic examination.  It was noted that pain had 
reduced since surgery.  In April she was scheduled for 
physical therapy, and a note in May indicates that 
notification was returned due to expired forwarding address.  
The appellant was called for a correct address and requested 
to call for a specific physical therapy appointment.  She 
failed to call by the deadline date, and was discontinued.  
An assessment later in June was no evidence of root 
compression.  An August 1994 note indicted she complained of 
back pain since surgery, worse over the last month, no groin 
pain.  She complained her legs hurt and were numb and "the 
only thing relieved from surgery is groin pain."  The 
assessment was no evidence of lumbosacral radiculopathy.  The 
plan was to send her to back school.  On physical therapy 
(PT) evaluation in October 1994, the appellant reported she 
had pain in the right leg for 6 months prior to surgery, 
gradually increasing.  The right leg improved with surgery, 
but now she had pain in the lower thoracic and upper lumbar 
area and in both lower extremities in groin, legs and feet, 
along the medial aspect.  A PT progress note in January 1995 
recorded that the appellant reported her pain level as 4/10 
on a scale of 0/10.  Later in January it was recorded that 
her pain level was 5/10.  

Physical therapy progress notes for February 1995 show her 
first three appointments were rescheduled, and when seen on 
the 22nd she reported no change in LBP (low back pain).  She 
went to an emergency room on Friday secondary to swelling in 
the left leg, and was put on water pills.  She reported the 
swelling and pain had since decreased.  The pain was not 
mostly in both ankles and she thought she was getting used to 
the LBP.  She was still performing a home exercise program.  
It was noted that she had made gains in trunk range of motion 
but had not met the goals set in October.  Travel was 
arranged so she could attend PT on a regular basis.  On the 
25,th she felt miserable, reporting the left leg was still 
really hurting and the pain was 6/10.  She was seen for 
initiation of back traction.  She reported pain as 4/10 after 
the traction.

Progress notes in March 1995 note that in early March the 
appellant reported both legs were hurting, and she had an 
ache in the left knee and ankle.  In mid March she was 
"miserable" today, hurting everywhere.  She reported 
stabbing pain in the left leg, 10/10.  A TENS (transcutaneous 
electrical nerve stimulation) trial was initiated.  She was 
seen at the gynecology clinic for problems in late March 
1995, and on the 31st of March there was a consultation sheet 
request to vascular surgery, for left lower leg dilated veins 
in post-menopausal patient on HRT (hormone replacement 
therapy) obese, smoker.  There was a question of more 
definitive treatment for varicose veins for high risk for 
phlebothrombosis.

In April 1995 the appellant was seen for left varicose veins, 
which she reported occurring with pregnancy 20 years before.  
The varicose veins were slowly worsening, and occasionally 
painful.  

The appellant, in her notice of Disagreement (NOD) in March 
1996, reported that records had been tampered with and 
falsified.  She pointed out that she was not just confined to 
bed for 48 hours, but she was to remain flat on her back for 
48 hours, as witnessed by her mother and sister.  She 
reported her account of being gotten up and walked to the 
bathroom about 6 hours after surgery.  On the evening of 
March 4th something was said to her abut going home the next 
day, and she was shocked because before the surgery she was 
told she would be in the hospital for 2 weeks to a month, and 
she would be laid up anywhere from 6 months to a year.  She 
was in so much pain she could not get out of bed without 
calling for assistance.  She knew she was not ready to go 
home on the 5th.  She never walked in the hall, and always 
went about in a wheelchair because of her pain.  

The appellant in her NOD, also provided her account of events 
leading up to her discharge on the 5th.  She was given no 
medication for pain, and no instructions on what to do at 
home.  It was noted that her bother did call but only said he 
was representing her, and not that he was an attorney.  She 
commented on her physical therapy.  The appellant asserted 
that it was her feeling that getting her up before the 48 
hours and discharging her too soon, caused her disabling 
condition.  She again asserted that VA records had been 
altered to make it look like she was not telling the truth.  

The appellant was hospitalized briefly in February 1996 to 
rule out ischemia.  The discharge diagnoses included chronic 
back pain.

The appellant, in her March 1996 substantive appeal, reported 
that it was her understanding that she was to remain immobile 
with bed rest for 48 hours following her surgery.  However, 
she was turned several times within 24 hours, and was taken 
out of bed on at lest one occasion within 24 hours of the 
surgery.  She believed that this caused her unnecessary and 
further injury, leading to back and leg pain that would not 
otherwise be present.  Her injury was reported to be 
incessant back pain, radiating down both legs.  Before the 
surgery the pain only radiated down one leg, and now it was 
both legs.  This has caused her severe discomfort, disrupted 
her ability to work, and caused other physical problems.

The appellant and her mother, at a hearing in May 1996 
provided testimony.  The appellant reported that prior to the 
surgery she only had pain in the right leg, or from the groin 
to the right leg, and nowhere else Transcript (T.) p. 2.  She 
was never told why she had to be flat on her back for 48 
hours, or what risks were involved in moving her in the first 
48 hours.   It was reported that she was rolled at least 
twice, to change her position for pain purposes, according to 
the nurses.  Although it was not recorded, and she was 
drugged, she did know that she was gotten up and walked to 
the bathroom.  It was late that night after the surgery, T. 
pp. 4 and 5.  In regard to the release form, she was crying, 
in much pain, and did not know what she was signing.  At home 
it was another 3 or 4 days that she was able to walk using a 
walker, T. p. 6.  The appellant's mother explained how she 
got a doctor's pager number, and why she called him, T. p. 7.  

The appellant testified that her right leg was better after 
the surgery but now her left leg and back hurt, and they were 
weaker than they were before.  She explained about the back 
schooling, and that she quit in April 1996 because she was 
not getting any better, T. pp. 7 and 8.  She reported that 
before surgery she would not walk, and now she could walk 
probably 4 blocks or more with a cane.  Sitting was about the 
same, but moving caused muscle spasms for which she was 
taking medication.  It was brought out in questioning that it 
was thought that she had another disc problem at the 7th and 
8th thoracic vertebrae, and they have to wait to do another 
MRI because she had a heart attack in January, T. p. 10.  The 
leg and back pain reportedly started after the appellant was 
released from the hospital, and on a normal day her pain 
level is at least 5/10.  She had no opinion from any doctor 
about the cause of the symptoms in her leg and back, T. pp. 
12-13.  The pain in her legs, on the right, was mostly in the 
groin area, and on the left went all the way to the ankle.  
The appellant believed that she was kicked out of the VA 
hospital, and did not go against medical advise, T. p. 14.  
Her mother testified that she saw the appellant in her 
bathroom about 5:00 or 6:00 P.M. the night of the surgery, T. 
p. 18.  

D. Richlie, M. D., in a VA memorandum concerning the 
appellant, dated in February 1997, reported that she had been 
followed in clinic for years.  She had a myocardial 
infarction and subsequent coronary stent placement in January 
1996.  She also had asthma, hypertension, hypothyroidism, 
migraine headaches, hiatal hernia and multiple surgeries 
including a left nephrectomy, hysterectomy, and splenectomy.  
It was also noted that pain syndromes often were difficult to 
quantify and thereby "it is difficult to assess associated 
disability."  The appellant intermittently has radicular 
pain associated with her thoracic spine process suggesting 
possible intermittent nerve root compression.  Dr. Richlie 
hoped to ask neurosurgeons to continue to evaluate and 
contribute to the management of her back pain syndrome.

J. Kleiner, M. D., in a statement dated March 13, 1997, 
reported that the appellant was a new patient, self-referred 
for a chief complaint of pain in her left thoracic area and 
bilateral groin pain.  Her right sided low back and right 
lower extremity pain were noted, along with the surgery in 
February 1994.  She reported the surgery helped as to her 
right-sided symptoms, but she developed increased left-sided 
flank and groin pain.  The appellant described her current 
symptoms as severe muscle spasm with dysthesia's into both 
lower extremities if sitting for more than a half an hour.  
The symptoms occurring up to about 10 times a week and 
affected more on the left than the right side.  Her past 
surgeries, medical history, and medications were given.  It 
was noted that she did have some bowel and bladder 
dysfunction and had previous surgery to assist with both of 
these problems.

Examination revealed a stout woman in moderate distress.  She 
has obvious evidence of COPD (chronic obstructive pulmonary 
disease), unable to complete a sentence without taking an 
additional breath of air.  She can rise from a seated 
position and can ambulate on heel and toe with assistance.  
She uses a cane for balance.  Lumbar spine range of motion 
was about 50 percent of normal.  She had a well-healed 
midline incision area at the T11-T12 area.  Seated 
examination revealed normal DTRS (deep tendon reflexes) and 
full ROM of the hip without pain, normal peripheral vascular 
examination.  Faber test was negative, and Babinski's signs 
were negative.  

The assessment was a woman permanently and totally disabled 
secondary to multiple medical problems and not a candidate 
for retraining since she was involved in a sedentary 
occupation prior to her being unable to work.  

R. Branan, M. D., Ph.D. provided the appellant medical 
evaluation of multiple complaints, November 3, 1997.  Her VA 
surgery in February 1994 was noted, and the appellant 
reported that since surgery she had low back and continued 
bilateral leg pain, that had gotten worse.  It was recorded 
that as the problem had been getting worse, she started 
having bowel and bladder difficulties, and had sought a 
second opinion.  On review of systems low back and bilateral 
leg pains were noted.  The left leg was said to hurt more 
than the right, and the left leg pains go down into the thigh 
and groin.  On the right the pain went into the thigh and 
groin.  She was having urine and bowel problems especially in 
the last 2-3 weeks, getting worse.  The low back pain at the 
thoracolumbar junction had also been getting worse.  Her 
headache history and diseases were recounted.  

General physical examination was provided and the results are 
of record.  The thoracic spine surgical scar was described as 
indented and well healed.  It was tender to palpation 
particularly in the upper and lower thirds.  The pertinent 
impressions were chronic lower thoracic pain; chronic lumbar 
pain; painful lower thoracic wound; bilateral leg pains; 
abdominal pain, left side; and hyperactive reflexes, lower 
extremities, suggesting upper-motor neuron lesion. It was 
noted that "one might consider" scar tissue at the 
operative site in the lower thoracic spine.  She was to take 
a note to the VA to obtain a MRI scan of the thoracic and 
lumbar spine with and without contrast.  It was recommended 
that she see her treating physician about the abdominal/groin 
pain, especially on the left as it seemed to be different 
from any back pain causes.  Her hip pain should also be 
checked.

A separate November 3, 1997 letter from the Dr. Branan was to 
the effect the appellant was examined and found to have 
increasing a back pain, weakness in her lower extremities 
with bowel and bladder dysfunction, and an MRI was 
recommended.

Per the October 1997 remand, the RO, in November 1997, 
requested that the appellant provide specific information 
concerning her allegations of falsified and tampered 
documents.

In a statement dated February 17, 1998, Dr. Branan reported 
that the thoracic MRI scan films from the VA, dated January 
9, 1998, were reviewed and they showed the surgery site at 
T11-T12.  Defects were noted at T8-T9-T10.  The lumbar area 
was not well seen.  On examination the appellant had more 
left than right sciatica with straight leg raising at 45 
degrees.  Inversion and eversion of the left hip suggested 
some local hip disease as etiology of some of her hip pain.  
Weakness was present in the left leg.  It was opined that on 
review of the MRI, the areas of disc bulging would not seem 
to fully be able to account for all of her pain condition.  
It was recommended that she have a lumbar MRI.  

The appellant, in a statement dated in February 1998, 
reported that she had tried to contact Dr. Breeze, the 
surgeon in February 1994, for a statement as to why he said 
she should remain flat on her back for 48 hours.  She 
believed that the order to lay flat for 48 hours, and the 
documentation that she was move, provides a plausible or 
possible causation to complications that have caused her to 
be 100 percent disabled.  

Accompanying the appellant's February statement were her 
explanations of attached medical documents, duplicate of 
material in file.  She noted that Dr. Horan indicated on in 
the summary dictated and transcribed on March 4th that she 
was ready for discharge on the 5th, and a record from the 5th 
noted she was discharged AMA.  She maintained this 
contradicted the physician's opinion that she was considered 
ready for discharge.  On document number 2 and document 
number 3 she variously pointed out blood pressure of 180/114 
on March 5th, the notations that she had hip and leg pain, 
muscle spasms, and her crying out.  She observed that this 
showed her blood pressure was "dangerously high."  (The 
discharge summary notes the appellant had a problem with 
hypertension, but this resolved.)  The times of her leaving 
were also noted.  In document number 4, dated March 5th, the 
appellant set forth her account of actual events on that day 
from early morning to her discharge.  She asserted that the 
original document shows alteration to make the times and 
events coincide.  She also explained statements from Dr. 
Horan, document 6, and referred to a reported alteration on 
document 7 concerning an "X" through "AMA."  

The appellant in a statement to a Senator, dated in February 
1998, recounted her VA surgery, being moved within 48 hours, 
being discharged early, and having increased disability.  
There were accompanying documents, duplicate of records in 
file.

In May 1998 the appellant requested another hearing to tell 
her side of the story, stating that a possibility exists that 
the problems she now has could have been the result of being 
moved twice in the first 24 hours after surgery.  The 
scheduled hearing, in November 1998, was canceled.

In April 1999, Dr. Richlie related the seriousness of the 
appellant's medical condition, noting her problems included 
severe asthma, coronary artery disease, hypothyroidism and 
chronic back pain which led to her thoracic surgery in 1994.  
She was currently also dealing with depression.  Her chronic 
pain was debilitating and "all aspects of her care for this 
issue, including her hospitalization, surgery and subsequent 
course are impacting on her continued pain syndrome and 
depressive symptoms."

Dr. Breeze, in a letter dated July 23, 1998, noted the 
request for review of the appellant's medical records, her 
petition for benefits alleging disability because she was 
mobilized within 48 hours of thoracic disc surgery.  He 
reported review of medical records provided by the VA.  

The events leading to the thoracic surgery, the uncomplicated 
surgery, and the follow-up after the surgery were set forth.  
It was noted that in June 1994 Dr.Boyd in the neurosurgery 
clinic found nothing suspicious on neurologic examination and 
recommended that the appellant increase her activity and 
return in 2 months.  The appellant was not seen again by 
neurology until January 1996, and again there was no evidence 
of neurologic deficit and a MR scan was recommended because 
of continued complaints of pain.  The appellant was delayed 
in obtaining the MR scan due to other medical problems, and 
in September 1996 she was seen at he neurosurgery clinic 
again and plain films and examination of the thoracic spine 
showed no objective evidence of neural compression.  The MR 
was canceled

Dr. Breeze also reported reviewing a scan of the lumbar spine 
obtained January 24, 1994, which showed thoracic disc 
compression.  A review of the January 9, 1998 scan noted the 
decompression at T11-T12, and the degenerative disc disease 
at 8-9, and 9-10 disc spaces.  It was noted that the 1994 
study was not sufficiently detailed to 8-9, 9-10 to state 
whether the changes on the current film represent a change 
over the past 4 years, or not.  He did concluded that it was 
safe to say that the T11-T12 disc space as the worst level in 
1994, that it was much worse that 8-9 and 9-10 are today, and 
that 11-12 had been adequately addressed.  It was noted that 
the vertebral alignment and bodies were normal on both scans.  

Dr. Breeze reported that while "one could debate the 
clinical significance of the degenerative changes currently 
noted at T8-9 and T9-10, it is quite difficult to conceive 
how early mobilization following surgery at the T11-T12 level 
could have had any effect on these two higher levels."  He 
summarized that one could conclude from the medical record 
that the appellant "1) has chronic pain, 2) has no 
neurologic deficit, 3) has multi-level disc disease and 4) is 
status post resection of a herniated disc fragment from the 
T11-12 disc space."  It was Dr. Breeze's opinion that that 
the appellant's "1994 surgery adequately decompressed her 
spinal canal and caused no additional deficits.  It is 
unclear whether her chronic pain syndrome and her multi-level 
disc disease are causally related, although I tend to agree 
with Dr. Boyd's opinion that no further surgery on the 
thoracic spine is warranted at this time."  


Analysis

After a review of the record, including the testimony from 
the claimant, the Board does not doubt that the appellant is 
convinced in her own mind of the merits of this claim.  The 
appellant, with testimony from her family, has advanced a 
specific theory of entitlement that mobilization during the 
first 48 hours after her thoracic surgery caused her current 
disability.  The Board respectfully points out that lay 
persons are not competent to render competent evidence 
concerning medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant has any medical expertise, and as a 
layperson she can not determine the etiology of her various 
medical symptoms or their relationship to VA care.  Her 
mother and sister have not presented any credentials showing 
any medical expertise, and while they are competent to relate 
personal observations and experience, there is no indication 
in the record that they have any "special knowledge" 
regarding the intricacies of diagnosis or etiology of 
thoracic surgery, disc disease, neurology or any pertinent 
medical specialty under the circumstances of this case.  This 
matter plainly presents medical issues at a level of 
sophistication that the Board finds are well beyond the 
appellant and her family's qualifications.  Accordingly, the 
Board does not find their evidentiary assertions to be 
competent to establish facts on the determinative medical 
questions in this case.  In sum, the claims of medical 
causation or diagnosis by the appellant and her family can 
not be assigned any probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit.  
Lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

In this regard, the threshold question that must be resolved 
with regard to this claim is whether the veteran has 
presented evidence of a well-grounded claim.  Under the law, 
it is the obligation of the person applying for benefits to 
come forward with a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  A claim for benefits under 
38 U.S.C.A. § 1151 is similar to a claim for service 
connection, with the important distinction that the focus is 
upon VA care, not the claimant's period of service.  The 
Court has held that the same general principles apply to well 
ground a claim for service connection as to a claim for 
benefits under 38 U.S.C.A. § 1151.  Jones v. West, 12 Vet. 
App. 460 (1999); Boggs v. West, 11 Vet. App. 334 (1998). 

The first requirement of a well-grounded claim is competent 
medical evidence of a current disability (a medical 
diagnosis).  The Board finds the record in this regard makes 
it doubtful that this element has been satisfied.  In 1994 
the appellant experienced significant pain associated with 
degenerative disc disease, T11-12, and surgery was performed.  
The appellant contends that her movement shortly after the 
surgery is the basis for her current disability.  She 
describes primarily pain as the cause of the disability, but 
pain is a symptom.  As the Court has held, "without a 
diagnosed or identifiable underlying malady or condition," 
the mere notation of pain does not constitute a disability 
for purposes of well grounding a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  If "pain" is not a disability to well ground a 
claim for service connection, the Board finds that obviously 
it could not well ground a claim for benefits under 
38 U.S.C.A. § 1151.  The Board can not identify in the record 
competent medical evidence identifying a medical diagnosis 
that represents the current disability linked to VA medical 
or surgical care.  

In this connection, the Board notes that the post surgical 
scar has been described on multiple occasions by Dr. Kleiner 
and Dr. Branan as well healed.  Obviously, a scar is the 
intended and inevitable result of the surgical procedure.  
Under the schedule for rating disabilities, superficial scars 
that are well healed are not compensable.  Diagnostic Code 
7803 (1999).  There is a notation by Dr. Branan that the scar 
was tender to palpation in the upper and lower thirds.  Scars 
which are tender and painful on objective demonstration are 
compensable under Diagnostic Code 7804 (1999), however, there 
is no showing in the record that the thoracic scar is both 
tender and painful and further that the tenderness on 
palpation is due to VA medical and surgical care.  Unless a 
scar is productive of disability, the mere presence of a scar 
is not enough to well ground a claim.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  

The second element of a well-grounded claim is injury or 
disease due to VA medical or surgical care.  The Board will 
assume without deciding that this element has been satisfied 
for the purpose of this claim.  

The third element of a well-grounded claim is a causal link 
between current disability and injury or disease due to VA 
medial or surgical care.  In this particular case, this 
element is closely intertwined with the question of whether 
the first element has been satisfied.  The appellant has 
multiple serious medical problems and has been diagnosed with 
numerous disabilities, including multiple disorders within 
the thoracic spine in addition to the disability of that 
portion of the thoracic spine (T-11, T-12) that was the 
subject to VA treatment in February and March 1994, as well 
as chronic pain syndrome.  

Reading the record liberally, it appears that the evidence 
that comes closest to well grounding the claim is the, at 
best, oblique opinion of Dr. Richlie that the pain syndrome 
is the additional disability related to the thoracic surgery 
in February 1994.   The key part of this physician's 
statement in April 1999, however, is simply that:  "all 
aspects of her care for this issue, including her 
hospitalization, surgery and subsequent course are impacting 
on her continued pain syndrome and depressive symptoms."  
The Board first rules that this phrase does not actually 
provide the necessary causal nexus to well ground the claim.  
The word "impacting" is not a synonym for "causing."  The 
physician does not actually say the pain syndrome or 
depressive symptoms were caused by VA medical or surgical 
care, but simply that "all aspects" of her care somehow 
"impacts" her pain syndrome and depressive symptoms.  No 
real reasoning is provided for this flat assertion.  This 
leads back to element one: what is the identifiable 
disability caused by VA medical or surgical care.  If the 
physician is not opining that VA care directly caused the 
pain syndrome and depressive symptoms, then the relationship, 
at best, could only be one of aggravation.  If this were the 
case, the physician does not actually explain how, without 
resort to pure speculation, the quantum of additional 
disability representing this aggravation due to VA medical 
and surgical care can be ascertained.   Thus, considering 
both the language and the basis of this opinion, the Board 
can not find that it rises above vague speculation and 
something more than speculation is required to well ground a 
claim.  

In passing the Board notes that the appellant claims that 
before the surgery she only had right leg pain, not back 
pain; however, contemporaneous medical records dated in 
January 1994 noted back, leg and hip pain.  When hospitalized 
in February 1994 the appellant reported back and right hip 
pain secondary to herniated disc.  Clearly there are multiple 
references to back pain prior to the thoracic surgery, and 
the surgery itself was based on back (thoracic) disability.  

The Board has considered the extensive evidentiary assertions 
by the claimant and her relatives as to perceived 
deficiencies in the care rendered her during the VA 
hospitalization, as well as arguments concerning alleged 
alterations of documents.  For the limited purpose of 
determining whether a well-grounded claim is present, the 
credibility of such assertions must be presumed.  The 
presumption of credibility, however, does not include any 
presumption of competence.  See King v. Brown, 5 Vet. App. 19 
(1993).  As noted above, since the appellant and her family 
lack medical expertise, they can not provide the necessary 
competent medical evidence to well ground the claim with a 
medical diagnosis or a medical opinion as to causation.   
Whatever the claimant's disputes may be over her perceptions 
of VA care in general or her beliefs that certain entries in 
the records are not accurate, these matters are not a 
substitute for the required competent medical evidence.

Even if the Board assumed it was true that the appellant was 
moved within 48 hours after surgery in a manner in violation 
of a physician's instructions, this would not well ground her 
claim.  She must show establish a nexus between that movement 
and current additional disability, she is not medically 
qualified to make such a diagnosis.  The appellant during the 
hearing testimony in May 1996 reported that she had no 
medical opinion to connect her current back and leg 
complaints and her movement following surgery in February 
1994.  The appellant was advised of the requirements for a 
well-grounded claim in the October 1997 remand, and she was 
offered an opportunity to provide a medical opinion of nexus 
but no such opinion was provided.  The April 1999 statement 
by Dr. Richlie was submitted, in response to the remand, but 
it does little more than note the appellant's chronic pain, 
without providing a connection to the thoracic surgery or her 
movement after the surgery.  Dr. Breeze did not find any 
relationship between the appellant's mobilization and 
degenerative changes in the thoracic spine.  He also found it 
unclear as to a causal relationship between the chronic pain 
syndrome and the multi-level disc disease.  

The appellant's representative asserts that appellant's own 
testimony is competent to make her claim well grounded.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board notes 
that Falzone addressed whether new and material evidence had 
been submitted, and whether the appellant's testimony as to 
continuity of symptomatology was sufficient to reopen the 
claim.  The disability at issue involved flat feet, which in 
the view of the Court was a disability perceptible to a lay 
party.  This case involves the internal structure of the back 
and lower extremities that obviously are not perceptible to a 
lay party.  The claimant is not competent to link a 
manifestation, such as pain, with a disability involving the 
internal structure of the back or lower extremities.  Thus, 
reliance on Falzone is misplaced.  

In the October 1997 remand, the RO was requested to make 
specific findings as to whether there were any missing or 
tampered documents.  In the April 1998 SSOC, the RO addressed 
the appellant's contentions in this regard, including her 
response in February 1998, and concluded that it was not 
established that documents were falsified or tampered with.  
The alteration to the time of a phone call was evidently a 
change in reviewing the document.  It was pointed out that 
the Chief of Health Information Section, in 1995 attested 
that the documents were true and complete copies of the 
appellant's medical records.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Ass the appellant's claim for entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999), for disability of the thoracic spine, as a 
result of VA medical treatment in February-March 1994, is not 
well-grounded, it is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

